IN THE COURT OF APPEALS OF IOWA

                                   No. 18-0957
                            Filed November 27, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JEREMY ELTON BATISTE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Carol L. Coppola,

District Associate Judge.



       Jeremy Batiste appeals the judgment and sentence entered after he

pleaded guilty to driving while barred as a habitual offender. AFFIRMED.



       Joel E. Fenton of Law Offices of Joel E. Fenton, PLC, West Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



       Considered by Doyle, P.J., and Tabor and Schumacher, JJ.
                                          2


DOYLE, Presiding Judge.

       Jeremy Batiste appeals the judgment and sentence entered after he

pleaded guilty to driving while barred as a habitual offender in violation of Iowa

Code section 321.561 (2017).1 We affirm.

       On appeal, Batiste concedes the written stipulation and guilty plea he

signed “appear to be understandable and an adequate reflection of [his]

understanding,” but asserts, “[a]n argument can be made that [he] did not

understand the stipulation he was signing or its effect, or entered into a guilty plea

without fully understanding its effect.” He makes no such argument here. Nor

does he explain what he did not understand. Instead, he intimates a “spectre” of

ineffective assistance of counsel.2 Batiste claims his counsel was ineffective in

assisting him with the stipulation and guilty plea and in failing to advise him on the

right of a motion in arrest of judgment.3     But Batiste concludes, “the record is

insufficient here to demonstrate that trial counsel was ineffective in not assisting

[him] in understanding the consequences of entering into a stipulation or filing a



1 Our supreme court decided recent amendments to Iowa Code section 814.6
(2019), limiting direct appeals from guilty pleas apply only prospectively and do not
apply to cases, like this one, pending on July 1, 2019. See State v. Macke, 933
N.W.2d 226, 235 (Iowa 2019).
2 Our supreme court decided recent amendments to Iowa Code section 814.7

prohibiting consideration of ineffective-assistance-of counsel claims on direct
appeal apply only prospectively and do not apply to cases, like this one, pending
on July 1, 2019. See Macke, 933 N.W.2d at 235.
3 Batiste failed to challenge his plea by moving in arrest of judgment. Ordinarily,

this failure precludes a defendant from challenging the plea on direct appeal. See
Iowa R. Crim. P. 2.24(3)(a) (“A defendant’s failure to challenge the adequacy of a
guilty-plea proceeding by motion in arrest of judgment shall preclude the
defendant’s right to assert such challenge on appeal.”). But claims under the
ineffective-assistance-of-counsel rubric are an exception to the error-preservation
rule. See Nguyen v. State, 878 N.W.2d 744, 750 (Iowa 2016).
                                          3


motion in arrest of judgment to take back a plea that could be deemed unknowing

or involuntary.” He requests us to preserve his right to obtain postconviction relief

“[i]f this court believes the record is insufficient for a finding of ineffectiveness.”

See State v. Johnson, 784 N.W.2d 192, 198 (Iowa 2010) (court may resolve claim

on appeal if the record is adequate but if the court determines the claim cannot be

addressed on appeal, the court must preserve it for a postconviction-relief

proceeding, regardless of the court’s view of the potential viability of the claim).

The State argues the record is sufficient to resolve Batise’s claims.

       We find the record and Batitse’s argument too undeveloped to resolve his

claims. So we preserve them for postconviction relief. See State v. McNeal, 867

N.W.2d 91, 105 (Iowa 2015).

       AFFIRMED.